14 N.Y.3d 877 (2010)
929 N.E.2d 397
903 N.Y.S.2d 334
SUSAN MIDLER, Respondent,
v.
RICHARD CRANE, M.D., Appellant.
No. 146 SSM 18.
Court of Appeals of New York.
Decided May 11, 2010.
*879 Shaub, Ahmuty, Citrin & Spratt, LLP, Lake Success (Steven J. Ahmuty, Jr., of counsel), for appellant.
Ruskin Moscou Faltischek, Uniondale (Douglas A. Cooper of counsel), for respondent.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur in memorandum.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be reversed, with costs, and a new trial ordered.
We agree with the Appellate Division majority that, on the facts of this case, there was no inconsistency between the findings that defendant was not negligent in failing to diagnose the plaintiff's condition and that he was negligent in failing to monitor her. However, the jury's verdict was inconsistent in finding that defendant's failure to monitor the patient was a substantial factor in causing her injury, while the negligence of a nonparty, Dr. Curtis, in failing to transmit his urinalysis results to defendant was not.
*880 On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, etc.